FINAL ACTION
The merits of this case have been carefully examined again in light of applicant's response received 10/29/21.  The Examiner has determined that applicant’s amendment and comments do not overcome the rejection of record under 35 USC § 112(a) and (b) which is set forth again and made FINAL. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reproductions
The amended reproductions received on 10/29/21 are objected to because:
Fig. 1.4 includes an extraneous line on the bottom of the device that must be removed.  See 37 CFR 1.1026 and MPEP 2909.02.

    PNG
    media_image1.png
    684
    681
    media_image1.png
    Greyscale



Care must be exercised to avoid introduction of anything which could be construed as new matter prohibited by 35 USC 132 and 37 CFR 1.121 when preparing amended reproductions.

Claim Final Rejection - 35 USC § 112(a) and (b)
The claim is AGAIN AND FINALLY REJECTED under 35 USC § 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite and nonenabling as follows:
In Fig. 1.4, the examiner is unable to determine the exact configuration of the surface on the bottom of the device. As currently disclosed, the bottom of the device is not clearly shown as being on the same plane or what might be recessed or raised above other elements. The surface shading does not offer any additional information for determining the exact nature of the design as shown. Therefore, it would be impossible for one skilled in the art to make and use the design without resort to conjecture.

    PNG
    media_image2.png
    684
    697
    media_image2.png
    Greyscale

Applicant may overcome this portion of the refusal by indicating that protection is not sought for the surface arrowed to above by amending Fig. 1.4 to color wash or convert the surface to broken line, thus disclaiming that surface. See 37 CFR 1.1026 and Hague Administrative Instructions Section 403. If applicant chooses to do so, the surface contour shading must be removed as well.
 
The scope of the claim is unclear.  Specifically, portions of the device are not clearly shown as forming part of the claim. Various surfaces are bounded by solid lines on one side and broken lines on another but the entire surface is still shaded (in this instance solid gray). As currently disclosed, a question arises whether those surfaces form part of the claim.  As currently disclosed it would be impossible for one skilled in the art to make and use the design without resort to conjecture.

    PNG
    media_image3.png
    684
    720
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    723
    616
    media_image4.png
    Greyscale


Applicant may overcome this portion of the refusal by amending the reproductions to remove shading from the unclaimed surfaces.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

To inquire about this communication, applicants may contact Examiner Darcey Gottschalk by phone at (571) 270-0225.  The examiner can normally be reached Monday through Friday, 9 a.m. to 4 p.m. Eastern.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the applicant may contact the examiner’s supervisor, Eric Goodman, by phone at (571) 272-4734. The fax number for this group is (571) 273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.


/DARCEY E GOTTSCHALK/Primary Examiner, Art Unit 2919